                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:20-cv-00337-GCM
                             (3:15-cr-00259-GCM-DCK-1)


JOHN JAMAR DAVIS,                                       )
                                                        )
                        Petitioner,                     )
                                                        )
vs.                                                     )               ORDER
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                  Respondent.                           )
______________________________________                  )

        THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255 [Doc. 1] and on Petitioner’s Motion to Hold Case in Abeyance

[Doc. 3].

        The Court has conducted an initial screening of the petition under the Rules Governing §

2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255, and finds: (1) the petition has been signed

under penalty of perjury, Rule 2(b)(5), 28 U.S.C.A. foll. § 2255; (2) Petitioner has provided indicia

that the petition was timely filed, see § 2255(f); and (3) Petitioner has asserted at least one colorable

claim for relief cognizable under § 2255(a). Upon consideration of the motion and the record of

prior proceedings, the Court determines that the United States Attorney should file a response to

Petitioner’s allegations. Id.

        Petitioner, however, has moved to hold this action in abeyance pending the issuance of the

mandate of the Fourth Circuit Court of Appeals in United States v. Medley, No. 18-4789, and to

order the Government to respond to Petitioner’s motion to vacate within thirty (30) days of the

issuance of the Medley mandate. [Doc. 3]. The Government consents to Petitioner’s motion.




            Case 3:20-cv-00337-GCM Document 4 Filed 06/25/20 Page 1 of 2
[Id.]. For good cause shown, the Court will grant this motion.

       Petitioner may file a reply to the United States’ response pursuant to Rule 5(d) of the Rules

Governing Section 2255 Proceedings. The Court orders that any such reply must be filed within

twenty-one (21) days of the United States’ response.

       IT IS, THEREFORE, ORDERED that:

       1.       Petitioner’s Motion to Hold Case in Abeyance [Doc. 3] is GRANTED. The

                Government shall respond to Petitioner’s motion to vacate within thirty (30) days

                of the mandate in United States v. Medley, No. 18-4789.

       2.       Any reply filed by Petitioner must be filed within twenty-one (21) days of the

                Government’s response.

 Signed: June 25, 2020




                                                 2

            Case 3:20-cv-00337-GCM Document 4 Filed 06/25/20 Page 2 of 2
